DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 14-20, drawn to a method and system for next basket recommendation using dynamic attributes of items, the system comprising: an input encoder configured to encode a basket item sequence indicating a basket of items and a dynamic attribute sequence indicating dynamic attributes associated with a user into a dense representation vector; a time-level attention module configured to generate a time-level attention matrix indicating a time-level sequential pattern of the dynamic attributes of the user and the basket of items based on the dense representation vector; an intra-basket attention module configured to generate a basket item attention matrix indicating feature interaction among the basket of items based on the time-level attention matrix; an intra-attribute attention module configured to generate an attribute attention matrix indicating interactions among the dynamic attributes based on the time-level attention matrix; and a prediction module configured to generate a predicted set of basket items for a next time step based on the basket item attention matrix and the attribute attention matrix, classified in G06Q 30/0631.
II. Claims 11-13, drawn to a system for next basket recommendation using dynamic attributes of items, the system comprising: an input encoder configured to encode a dynamic attribute sequence indicating dynamic attributes associated with a user into a dense representation vector; one or more stacks of multi-head self-attention blocks (MHSABs), each stack of MHSABs configured to apply self-attention to at least a portion of the dense representation vector and generate a respective attention matrix indicating interactions among the dynamic attributes; and a fast forward neural network configured to concatenate respective attention matrices from the one or more stacks of MHSABs and output a prediction based on the concatenated respective attention matrices, classified in G06N 3/0481.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect such as invention I encoding a basket sequence indicating a basket of items and a time-level attention module configured to generate a time-level attention matrix indicating a time-level sequential pattern of the dynamic attributes of the user and the basket of items based on the dense representation vector whereas invention II has one o more stacks of multi-head self-attention blocks (MHSABs), each stack of MHSABs configured to apply self-attention to at least a portion of the dense representation vector and a fast forward neural network configured to concatenate respective attention matrices from the one or more stacks of MHSABs.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625